Interim Decision *1874

MATTER OF BRONX MUNICIPAL HOSPITAL CENTER
IN VISA PETITION PROCEEDINGS

NYC—N-24294
Decided by Regional Commissioner June

24, 1968

A visa petition to accord beneficiary, a physician, industrial trainee classification under section 101(a) (15) (H) OW of tne immigration cud Nationality
Act as a medical resident in the petitioning hospital is denied since the
offer of medical residency is not primarily an offer of training within the
meaning of that section but is essentially an offer of productive employment
which ordinarily would be performed by a person living In the United States.
ON BEHALF

or Prune Nsa: Elmer Fried, Esquire
515 Madison Avenue
New York, New York 10022

This matter is before the Regional Commissioner on appeal from
the decision of the District Director denying this petition.
This is a joint petition. The first petitioner is a large hospital in the
New York City area. The second petitioner is a college 'of medicine
which since 1951 has assumed responsibility for the professional care
of patients in the hospital, now the principal teaching hospital of the
college. The co-petitioners seek to have the beneficiary accorded nonimmigrant industrial trainee classification under section 101(a) (15)
(H) (iii) of the Immigration and Nationality Act for a residency in
psychiatry which will extend for a period of three years, 44 hours a
week. The salary for the first year is $5,600, for the second year approximately $6,000, and for the third year about $6,400.
The beneficiary is a 26-year-old native, citizen, and resident of
Canada, a physician by occupation.
At the beginning of his oral argument, counsel stated that a residency is by its nature training; that any productive work of the
beneficiary will be negligible for the first year; that there is nothing
in the statute or regulations to preclude classification as an industrial
trainee of a doctor coming to the -United States as an intern or resident
in a hospital; and, further, that the denial order of the District Director was in effect meaningless, merely a compliance with an assumed
unpublished policy of the Service not to grant such status to a doctor.
768

Interim Decision VISIS
Counsel assumed such a policy existed on the basis of the telephonic
response of an unidentified person in the District Director's office to
an inquiry by the hospital prior to filing of this petition. Reportedly
the Service employee stated that the hospital could bring a physician

into the United States for an internship or residency only as an immigrant or as an exchange visitor. Such a statement, as well as our
review of the record of proceeding (and the administrative portion
of the file), does not show that the District Director's decision was
made other than in the exercise of his independent judgment on the
facts of record pursuant to the authority delegated to him. We shall
consider the appeal on its merits.
Section 101(a) (15) of the Aet defines a nonimmigrant industrial
trainee as follows:

(H) an alien having a residence in a foreign country which he has no intention
of abandoning . . . (iii) who is coming temporarily to the United States as an
industrial trainee;
Section 214(o) of the Act provides :
(c) The question of importing any alien as a nonimmigrant under section 101
(a) (15) (H) in any specific case or specific cases shall be determined by the
Attorney General, after consultation with appropriate amides of the Government, upon petition of the importing employer. Such petition shall be made and
approved before the visa is granted. The petition shall be in such form and
contain such information as the Attorney General shall prescribe. . . .

The prescribed regulation (8 CPR, 214.2(h) (2) (iii)) reads as
follows:
(iii) Petition for alien industrial trainee. In addition to purely industrial
establishments an individual, organization, Arm or other trainer may petition
for industrial trainees on Form I-129B for the purpose of giving instruction or
training in agriculture, commerce, finance, government, transportation, and the
professions. The source of any remuneration received by an industrial trainee
and whether or not any benefit will accrue to the petitioner are not material,
but an industrial trainee shall not be permitted to engage in productive employment, if such employment will displace a United States resident. A hospital approved by the American Medical Association for either an internship or residency
program may petition to classify as an industrial trainee a medical student who
will engage in employment as an extern during his medical school vacation period.
There shall be attached to each petition for an industrial trainee a statement
describing the type of training to be given, the position or duties for which the
beneficiary is to be trained, and whether such training can be obteined outside
the United States. There shall be included an explanation as to the need for the
trainee to be trained in the United States.
The supporting documents filed with this petition consist of a statement that the petitioner plans to train the alien starting July 1,1968 in
accordance with its enclosed brochure, and the brochure of twelve
pages entitled "Residency Training in Psychiatry."
769

Interim Decision #1874
On oral argument, counsel stressed the high professional standing
of the petitioners, but on the issue of need to take the residency in the
United States, indicated this is largely a matter of choice of an institution by the alien. Counsel asserted this is not a proper case for classification of the alien as an exchange visitor (section 101(a) (15) (J)
of the Act), stating that the purpose of exchange visitor programs is to
bring persons from undeveloped countries to the United States for
training for the benefit of the undeveloped countries upon their return
to such countries, and that Canada is not an undeveloped country.
With respect to the education and training of physicians, notice may
be taken that medical schools in Canada are under the same close
supervision as medical schools in the United States. The Educational
Council for Foreign Medical Graduates (ECFMG) sponsored by
The American Hospital Association, The American Medical Assoulation, The Association of American Medical Colleges, and The Federation of State Medical Board of the United States, in its pamphlet
"Information for Applicants", exempts from its definition of "foreign
medical graduates" foreign nationals who are graduated from medical
schools in the United States, Puerto Rico, and Canada. The petitioner
has not satisfactorily established that a similar residency or training
is not available to the beneficiary in his native country.
Counsel further asserts that the beneficiary intends to return to
Canada after completion of the residency, but states the alien does not
wish to place himself in a position where he will be subject to the twoyear foreign residence requirement applicable to exchange visitors
seeking permanent residence in the United States. Counsel explains
that the beneficiary's wife is a United States citizen presently employed in Canada; that she will be coming to the United States to
obtain a teaching position; that he knows it is possible she may give
the alien a hard time about breaking up her career if she becomes well
established here; and that in such a family situation, the beneficiary
might be forced to pursue his own career in the United States.
The principal issue is whether the position of "resident" in this hospital is "training" within the meaning of section 101(a) (15) (H)
of the Act.
The brochure describing this residency has been carefully reviewed.
Some formal instruction is set forth. It is noted that the philosophy of
the residency programs contains the statement that the residents "generally speaking, become active partners in the treatment of the patient"; and that, "The application of principles is left almost entirely
to the resident, since the responsibility for the care of the patient is
mainly his." Under the heading, "The Residency Program," there is
the opening statement, "The residency program is organized essen770

tially as a clinical program based on work with inpatients and outpatients, both adult and pre-adult". The "First Year Schedule"
includes statements indicating the resident engages in productive employment, such as work in the Developmental Evaluation Clinic while
on the research ward for two months service, being "the doctor responsible for the patient's care during the period that he is assigned to the
clinic"
With respect to physicians, "The Occupational Outlook Handbook",
1968-6I Edition, a publication of the Department of Labor, states at
page 120:
Earnings and Working Conditions
New graduates serving as interns in 1964 had an average annual salary of
$3,053 is hospitals affiliated with medical schools and $3,678 in other hospitals.
Resident during 1964 earned average annual salaries of $3,739 in hospitals affiliated with medical senools and $4,809 in nonaffiliated hospitals. Many hospitals
also provided full or partial room, board, and other maintenance allowances to
their interns and residents. (Emphasis supplied.)

The position of intern in a hospital is a continuing position of a permanent nature on the hospital staff. Matter of Af—S—H—, 8 I. & N.
Dec. 460. The medical resident, who has completed an internship, holds
a more responsible position on the hospital staff. The position the beneficiary is to occupy is one of a limited number at this hospital. His
responsibilities will be the same as those of other residents on the hospital staff.
After careful consideration of the entire record in the light of the
representations on appeal, it is found that the offer of the residency in
this hospital is not primarily an. offer of training within the meaning
of section 101 (a) (15) (H) (iii) of the Act, but on the contrary is essentially an offer of productive employment which ordinarily would be
performed by a person living in the United States. It is concluded that
the beneficiary is not eligible for nonimmigrant industrial trainee classification. The appeal will be dismissed.
It is ordered that the appeal be and hereby is dismissed.

771

